Citation Nr: 0506564	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-15 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for a 
fracture of the right (major) carpal navicular.  

3.  Entitlement to a rating in excess of 20 percent for a 
postoperative right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to May 
1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO).  A May 1999 
rating decision granted service connection and an initial 
30 percent rating for PTSD from December 31, 1998 and 
continued a 10 percent rating for a fracture of the right 
(major) carpal navicular.  An October 1999 rating decision 
increased the rating for a postoperative right knee injury to 
20 percent from January 11, 1999.  

Although a May 2004 rating decision increased the rating for 
PTSD to 50 percent since December 31, 1998, the claim for an 
initial rating in excess of 50 percent remains before the 
Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In February 2001, the Board remanded the case to obtain 
additional medical records or to confirm their 
unavailability, which was accomplished during the period from 
February 2001 to March 2004, and to schedule VA joints and 
psychiatric examinations for the veteran, which were 
accomplished in August 2002 and October 2002, respectively.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

As requested by the veteran's representative in a November 
2004 lay statement, a remand is necessary to obtain current 
VA PTSD, joints, and neurological examinations for the 
veteran to determine the current severity of his service-
connected PTSD, fracture of the right (major) carpal 
navicular, and postoperative right knee injury.  See 
38 U.S.C.A. § 5103A (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 375 (2002).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2004); also 
see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2004).  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the last VA 
joints and psychiatric examinations took place over two years 
ago, in August 2002 and October 2002, respectively.  The 
record does not show that the veteran has ever received a VA 
neurological examination.  Therefore, a remand is necessary 
to schedule new VA PTSD, joints, and neurological 
examinations for the veteran.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule PTSD, joints, 
and neurological examinations for the 
veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2004).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

The VA PTSD examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected PTSD upon the 
veteran's ordinary activity, including 
employment as an auto factory worker; and 
ii) if present, note suicidal ideation; 
obsessional rituals that interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); the inability to 
establish and maintain effective 
relationships; gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation as to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

The VA joints examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
service-connected fracture of the right 
(major) carpal navicular and service-
connected postoperative right knee injury 
on the veteran's ordinary activity, 
including employment as an auto factory 
worker; ii) whether the veteran's 
service-connected fracture of the right 
(major) carpal navicular and service-
connected postoperative right knee injury 
could significantly limit functional 
ability during flare-ups or on extended 
use of the right (major) wrist and right 
knee, respectively; iii) loss of ranges 
of motion of the right (major) wrist and 
right knee portrayed in degrees, 
including additional ranges of motion 
loss due to pain on use or during flare-
ups; and iv) if present in the right 
(major) wrist and right knee, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  



The VA neurological examiner should 
conduct any indicated studies; note 
whether the claims folder was reviewed; 
and state a medical opinion as to: i) the 
effects of service-connected fracture of 
the right (major) carpal navicular upon 
the veteran's ordinary activity, 
including employment as an auto factory 
worker; ii) whether the veteran's 
service-connected fracture of the right 
(major) carpal navicular could 
significantly limit functional ability 
during flare-ups or on extended use of 
the right (major) wrist; iii) loss of 
ranges of motion of the right (major) 
wrist and fingers portrayed in degrees, 
including additional ranges of motion 
loss due to pain on use or during flare-
ups; iv) if paralysis exists, note 
whether it is incomplete mild, incomplete 
moderate, incomplete severe, or complete; 
and v) if present in the right (major) 
wrist, note "griffin claw" deformity; 
atrophy; hand inclined to the ulnar side, 
ape hand; wrist pain with trophic 
disturbances; inability to extend hand at 
wrist; inability to extend proximal 
phalanges of the fingers or the thumb; 
inability to make lateral movements of 
the wrist; impaired hand grip; and total 
paralysis of the triceps.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  




2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to an initial rating in 
excess of 50 percent for PTSD, of 
entitlement to a rating in excess of 
10 percent for a fracture of the right 
(major) carpal navicular, and of 
entitlement to a rating in excess of 20 
percent for a postoperative right knee 
injury based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




